101 Ga. App. 21 (1960)
112 S.E.2d 704
PAINTER
v.
THE STATE.
38062.
Court of Appeals of Georgia.
Decided January 14, 1960.
*22 Walter H. Bolling, for plaintiff in error.
R. F. Chance, Solicitor-General, contra.
GARDNER, Presiding Judge.
The defendant was convicted of driving an automobile while under the influence of intoxicating liquors. His motion for new trial on the general grounds only was denied and it is to this judgment that the case is here for review.
This case is controlled by Gunder v. State, 95 Ga. App. 176 (97 S.E.2d 381). In that case, as here, the defendant was not seen while engaged in the operation of the vehicle in which he was seated. In that case, as here, the defendant denied being drunk. There, as here, there is nothing to show the lapse of time between the defendant's observed intoxication and his operation of the motor vehicle.
The evidence is not sufficient to show the defendant's guilt to the exclusion of every other reasonable hypothesis.
Judgment reversed. Townsend and Carlisle, JJ., concur.